Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1652 Page 1 of 28


       MONIKA Y. LANGARICA (SBN 308518)(mlangarica@aclusandiego.org)
   1   JONATHAN MARKOVITZ (SBN 301767)(jmarkovitz@aclusandiego.org)
       KIMBERLY GRANO (SBN 328298)(kgrano@aclusandiego.org)
   2   BARDIS VAKILI (SBN 247783)(bvakili@aclusandiego.org)
       DAVID LOY (SBN 229235)(davidloy@aclusandiego.org)
   3   ACLU FOUNDATION OF SAN DIEGO &
       IMPERIAL COUNTIES
   4   P.O. Box 87131
       San Diego, CA 92138-7131
   5   Telephone: (619) 398-4493
   6   Counsel for Plaintiff-Petitioners
   7
                           UNITED STATES DISTRICT COURT
   8                     SOUTHERN DISTRICT OF CALIFORNIA
   9

  10    Adrian RODRIGUEZ ALCANTARA, et          Case No. 20cv756 DMS (AHG)
        al.,
  11
                              Plaintiff-Petitioners, PLAINTIFF-PETITIONERS’
  12         v.                                      SUPPLEMENTAL BRIEF IN
                                                     SUPPORT OF MOTION FOR
  13    GREGORY J. ARCHAMBEAULT, San                 PRELIMINARY INJUNCTION
        Diego Field Office Director, Immigration
  14    and Customs Enforcement, et al.,             DATE: May 22, 2020
  15                                                 TIME: 10:30 a.m.
                          Defendant-Respondents. CTRM: 13A
  16                                                 Hon. Dana M. Sabraw
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1653 Page 2 of 28


                                     TABLE OF CONTENTS
   1
       I.          INTRODUCTION ............................................................................................ 1
   2
       II.         FACTS .............................................................................................................. 2
   3
       III.        ARGUMENT ................................................................................................... 8
   4

   5        A.        Plaintiffs Remain Likely to Succeed on the Merits of Their Claim. ............ 8

   6          1.         At Minimum, this Court Should Convert the Existing TRO Into a
                         Preliminary Injunction Because Defendants Continue to Violate the Due
   7
                         Process Rights of Medically Vulnerable People Confined in Otay Mesa. 8
   8
              2.         Defendants’ Progress Implementing the TRO Does Not Eliminate the
   9                     Need for a Preliminary Injunction, for Both Released Subclass Members
  10                     and Those Still in Defendants’ Custody. ................................................. 13
  11          3.         Defendants Have Provided No Argument to Defeat the Medically
                         Vulnerable Subclass This Court Provisionally Certified, Which Should
  12
                         Be Expanded in Any Event. .................................................................... 17
  13
              4.         The Court Should Not Dismiss the Case Based on Fraihat.................... 20
  14
            B.        The Remaining Factors Favor an Injunction. ............................................. 22
  15

  16   IV.         CONCLUSION .............................................................................................. 23
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                        i
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1654 Page 3 of 28


                                               TABLE OF AUTHORITIES
   1

   2                                                            CASES
   3   Adams v. California Dep’t of Health Servs.,
         487 F.3d 684 (9th Cir. 2007) ............................................................................ 22
   4
       Arizona Dream Act Coal. v. Brewer,
   5      757 F.3d 1053 (9th Cir. 2014) .......................................................................... 23
   6   Bell v. Wolfish,
          441 U.S. 520 (1979) ........................................................................................... 9
   7
       Cancino Castellar v. McAleenan,
   8     388 F. Supp. 3d 1218 (S.D. Cal. 2019) .............................................................. 9
   9   DeShaney v. Winnebago Cty. Dept. of Soc. Servs.,
         489 U.S. 189 (1989) ......................................................................................... 13
  10
       Doe v. Kelly,
  11     878 F.3d 710 (9th Cir. 2017) .............................................................................. 9
  12   Fraihat v. U.S. Immigration & Customs Enf't,
          No. EDCV191546JGBSHKX, 2020 WL 1932393 (C.D. Cal. Apr.
  13      20, 2020) ....................................................................................... 2, 5, 20, 21, 22
  14   Gates v. Collier,
         501 F.2d 1291 (5th Cir. 1974) .......................................................................... 13
  15
       Gordon v. County of Orange,
  16     888 F.3d 1118 (9th Cir. 2018) .................................................................... 10, 19
  17   Helling v. McKinney,
         509 U.S. 25 (1993) ........................................................................................... 13
  18
       Hutto v. Finney,
  19     437 U.S. 678 (1978) ......................................................................................... 13
  20   Jones v. Blanas,
          393 F.3d 918 (9th Cir. 2004) ........................................................................ 9, 10
  21
       King v. County of Los Angeles,
  22      885 F.3d 548 (9th Cir. 2018) .............................................................................. 9
  23   Kingsley v. Hendrickson,
          135 S. Ct. 2466 (2015) ....................................................................................... 9
  24
       Myers v. Intuit, Inc.,
  25     No. 17cv1228-WQH-BLM, 2018 WL 2287425 (S.D. Cal. May 18,
         2018) ................................................................................................................. 19
  26
       Pimentel v. Dreyfus,
  27      670 F.3d 1096 (9th Cir. 2012) ............................................................................ 8
  28
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                                                    ii                     Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1655 Page 4 of 28


       Rodriguez v. Marin,
   1     909 F.3d 252 (9th Cir. 2018) ............................................................................ 14
   2   Winter v. Nat. Res. Def. Council, Inc.,
         555 U.S. 7 (2008) ............................................................................................... 8
   3
       Xochihua-Jaimes v. Barr,
   4     No. 18-71460, 2020 WL 1429877 (9th Cir. Mar. 24, 2020) .............................. 3
   5   Youngberg v. Romeo,
         457 U.S. 307 (1982) ........................................................................................... 9
   6
       Zadvydas v. Davis,
   7     533 U.S. 678 (2001) ........................................................................................... 8
   8   Zelaya Sagastume v. Archambeault,
          No. 3:20-CV-00658 (S.D. Cal. Apr. 6, 2020) .................................................... 3
   9
       Zepeda Rivas v. Jennings,
  10      No. 20 CV 02731-VC, 2020 WL 2059848 (N.D. Cal. Apr. 29,
          2020) ........................................................................................................... 13, 21
  11
       Zepeda v. INS,
  12      753 F.2d 719 (9th Cir. 1983) ............................................................................ 23
  13                                                        STATUTES
  14   8 U.S.C § 1182(d)(5) ............................................................................................. 14
  15                                             OTHER AUTHORITIES
  16   Doris Meissner, Exercising Prosecutorial Discretion, Immigration and
         Naturalization Services (Nov. 17, 2000) .......................................................... 15
  17
       Gov. Newsom updates state’s progress toward stage 2 reopening, San
  18     Diego County News (May 6, 2020) ................................................................... 8
  19   Greg Morgan, Hundreds released from jail under new bail rules, but
          prosecutors object to release of nearly 200 more, San Diego Union
  20      Tribune (Apr. 15, 2020)...................................................................................... 3
  21   Groups at Higher Risk for Severe Illness, Centers for Disease Control
         and Prevention .................................................................................................. 20
  22
       House Committee on Oversight and Reform, DHS Officials Refuse to
  23     Release Asylum Seekers and Other Non-Violent Detainees Despite
         Spread of Coronavirus, (April 17, 2020) ........................................................... 3
  24
       ICE Guidance on COVID-19, U.S. Immigration and Customs
  25     Enforcement........................................................................................................ 9
  26   Interim Guidance for COVID-19 and Persons with HIV, U.S.
          Department of Health and Human Services, National Institute of
  27      Health, AIDS Info............................................................................................. 19
  28
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       iii                                                Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1656 Page 5 of 28


       Interim Guidance on Management of Coronavirus Disease 2019
   1      (COVID-19) in Correctional and Detention Facilities, Centers for
          Disease Control and Prevention ....................................................................... 11
   2
       Jeh Charles Johnson, Policies for the Apprehension, Detention and
   3      Removal of Undocumented Immigrants, U.S. Department of
          Homeland Security, (Nov. 20, 2014) ............................................................... 15
   4
       Kate Morrissey, COVID-19 concerns prompt hunger strikes, protests
   5     inside Otay Mesa Detention Center, The San Diego Union Tribune
         (Apr. 17, 2020) ................................................................................................... 4
   6
       Kate Morrissey, First ICE detainee dies from COVID-19 after being
   7     hospitalized from Otay Mesa Detention Center, San Diego Union
         Tribune (May 6, 2020) ....................................................................................... 7
   8
       People Who Are at Higher Risk for Severe Illness, What to Know
   9     About HIV and COVID-19, Centers for Disease Control and
         Prevention ......................................................................................................... 19
  10
       Resilience Roadmap, California Coronavirus (COVID-19 Response), ................. 7
  11
       San Diego County Sheriff’s Department, COVID-19 and County Jails
  12      Update (Apr. 24, 2020) ...................................................................................... 4
  13   U. S. Immigration and Customs Enforcement, Enforcement and
          Removal Operations, Directive 11071.1: Assessment and
  14      Accommodations for Detainees with Disabilities (Dec. 15, 2016) .................. 15
  15   U.S. Immigration and Customs Enforcement, Detention Reform, (last
          updated July 24, 2018) ..................................................................................... 14
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       iv                                                Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1657 Page 6 of 28



   1      I.      INTRODUCTION
   2
               In granting a temporary restraining order (“TRO”) this Court held that
   3
       Plaintiffs meet requirements identical to those necessary for issuing a preliminary
   4
       injunction, whether “mandatory” or “prohibitory.” ECF No. 41, Order Granting
   5
       Motion for Class Certification and Temporary Restraining Order (“TRO”) at 14, n.
   6
       5. In the two weeks that have followed, Defendants have offered nothing to justify
   7
       holding otherwise now.
   8
               This Court has already agreed Plaintiffs are likely to prevail on their claim that
   9
       continued confinement of medically vulnerable people at Otay Mesa Detention
  10
       Center (“Otay Mesa”) during the largest outbreak of COVID-19 in an immigration
  11
       detention center nationwide amounts to punishment in violation of the Fifth
  12
       Amendment:
  13       Under these circumstances, then, the question becomes whether the continued
           confinement of the Otay Mesa Medically Vulnerable Subclass is excessive in
  14       relation to its purpose . . . or if that purpose could be achieved by less severe
           alternatives. There is no dispute that such alternatives are available.
  15       Accordingly, Plaintiffs have demonstrated a likelihood of success on their due
           process claim.
  16
       Id. at 16-17. Plaintiffs continue to demonstrate a likelihood of success on the merits
  17
       of their due process claim, which warrants converting the TRO into a preliminary
  18
       injunction forbidding the continued detention of medically vulnerable people in U.S.
  19
       Customs and Immigration Enforcement (“ICE”) custody in Otay Mesa. With
  20
       appropriate release plans ordered by the Court if the parties cannot agree, this relief
  21
       must include the 35 people Defendants continue to detain due to their alleged
  22
       criminal histories, because there is no set of circumstances under which Defendants
  23
       can adequately protect medically vulnerable people against serious risk of harm given
  24
       the current situation in Otay Mesa. Regardless of their criminal histories, these
  25
       individuals remain civil detainees who may not be subject to substantial risk of death
  26
       or severe harm. They have served their criminal sentences and paid their debt to
  27
       society. Civil immigration detention cannot become their death sentence.
  28

                                                    1
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1658 Page 7 of 28



   1            The injunction should further require Defendants to continue their current
   2   policy of forbidding new admissions into Otay Mesa until the State of California once
   3   again allows large congregate gatherings. The Court need not disturb its ruling that
   4   the nationwide injunction in Fraihat v. U.S. Immigration & Customs Enf't, No.
   5   EDCV191546JGBSHKX, 2020 WL 1932393 (C.D. Cal. Apr. 20, 2020) does not
   6   warrant dismissal of this case, nor should it disturb its provisional class certification
   7   other than to expand the medically vulnerable subclass to that originally proposed by
   8   Plaintiffs, which includes additional people at heightened risk of serious harm from
   9   COVID-19 and therefore tracks more closely with the substantive due process right
  10   at issue.
  11            Finally, as the Court already held, irreparable harm, balance of equities, and
  12   the public interest support preliminary injunctive relief in this case. Id. at 16-18.
  13      II.      FACTS
  14            Plaintiffs hereby incorporate by reference the factual background discussed in
  15   their Memorandum in Support of Plaintiff-Petitioners’ Emergency Ex Parte Motion
  16   for Subclass-wide Temporary Restraining Order, Preliminary Injunction, and Writ of
  17   Habeas Corpus (“Plaintiffs’ TRO Brief”). ECF No. 2-1 at 5-19. For ease of reference,
  18   Plaintiffs summarize some of the most salient undisputed facts from their initial brief.
  19            On March 19, 2020, Governor Newsom issued an executive order ordering all
  20   residents of California to shelter in place. The same day, two medical experts for the
  21   Department of Homeland Security Office of Civil Rights and Civil Liberties, Drs.
  22   Scott A. Allen and Josiah Rich, wrote to Congress to warn them that, unless detention
  23   populations were dramatically reduced to allow social distancing, ICE detention
  24   centers would serve as tinderboxes for the rapid spread of the disease. ECF No. 2-2,
  25   Allen and Rich Letter at 9.
  26            On March 24, 2020, the Ninth Circuit noted that “public health authorities
  27   predict” the “rapidly escalating public health crisis” would “especially impact
  28   immigration detention centers.” Xochihua-Jaimes v. Barr, No. 18-71460, 2020 WL
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                                  2               Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1659 Page 8 of 28



   1   1429877, at *1 (9th Cir. Mar. 24, 2020). Over the next few weeks, ICE issued various
   2   iterations of evolving and conflicting guidance, suggesting reductions in ICE
   3   detention population, though Plaintiffs dispute that any such guidance was put into
   4   place at Otay Mesa. See Plaintiffs’ TRO Brief, Pt. II.C, D at pp. 9-15. On April 17,
   5   2020, Defendant Albence reportedly confirmed to Congress that ICE would not
   6   voluntarily release any more people to reduce the COVID-19 risks; the agency had
   7   released fewer than 700 out of more than 32,000 then in detention.1 By comparison,
   8   San Diego County had released nearly 1,300 people from its jails by April 15, out of
   9   4,345 then in custody.2
  10         On March 31, 2020, Defendants confirmed that Otay Mesa had its first case of
  11   COVID-19, when a staff member tested positive. Defendants had not yet provided
  12   personal protective equipment to detained people.
  13         On April 9, 2020, Captain Philip Farabaugh, Deputy Medical Director with
  14   ICE Health Service Corps, reported 14 confirmed cases and 6 suspected cases of
  15   COVID-19 among ICE detainees in Otay Mesa. Zelaya Sagastume v. Archambeault,
  16   No. 3:20-CV-00658 (S.D. Cal. Apr. 6, 2020), Declaration of Captain Farabaugh, ECF
  17   No. 24-2, ¶ 12. Six housing pods, including P-pod, were then under quarantine. Id.
  18   Captain Farabaugh described the ICE Health Services Corps “cohorting” strategy,
  19   whereby Defendants trap all people from one housing unit where there has been
  20   exposure to COVID-19 together in close quarters, including the medically vulnerable
  21   people in that unit, until 14 days pass after the last known exposure. Id. ¶ 10.
  22         On April 9, Captain Farabaugh also declared that new individuals entering
  23   Otay Mesa are given an intake screening that ignores the possibilities of
  24   1
         House Committee on Oversight and Reform, DHS Officials Refuse to Release
       Asylum Seekers and Other Non-Violent Detainees Despite Spread of Coronavirus,
  25   (April 17, 2020), https://oversight.house.gov/news/press-releases/dhs-officials-
       refuse-to-release-asylum-seekers-and-other-non-violent-detainees.
  26
       2
         Greg Morgan, Hundreds released from jail under new bail rules, but prosecutors
  27   object to release of nearly 200 more, San Diego Union Tribune (Apr. 15, 2020),
       https://www.sandiegouniontribune.com/news/courts/story/2020-04-15/court-and-
  28   jail-releases-draft
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                                 3               Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1660 Page 9 of 28



   1   asymptomatic and presymptomatic COVID-19 transmission. New arrivals were
   2   “assessed for fever and respiratory illness” and then asked to self-report “close
   3   contact with a person with laboratory-confirmed COVID-19.” Id. ¶¶ 8-10. Only if
   4   they self-reported such contact were new individuals further monitored; otherwise
   5   they were presumably placed straight into general population. Id. By comparison,
   6   San Diego jails have reduced their population enough to allow all new arrivals to be
   7   quarantined from general population for seven days.3 Notably, Captain Farabaugh
   8   also declared facts that have been disproven by the record in this case, including that
   9   “CoreCivic [] provides hand sanitizer to detainees and staff and cleans and disinfects
  10   each housing unit between shifts.” Id. ¶ 15. Defendant LaRose has since contradicted
  11   that statement, declaring that “detainees are not provided with alcohol-based hand
  12   sanitizer,” ECF No. 26-1, April 27 Declaration of Warden LaRose (“LaRose Decl.
  13   1”) ¶ 114, and detainees alone must “clean and disinfect the dayroom area and
  14   communal restrooms throughout the day,” id. ¶ 119.
  15         By April 21, the day Plaintiffs filed this case, 18 immigration detainees at Otay
  16   Mesa had been confirmed positive for COVID-19.4
  17         The following additional undisputed facts have since come to light:
  18        On March 23, ICE Health Services Corps, the agency responsible for the
  19         health and medical care of people detained at Otay Mesa, “provided CoreCivic
  20         with a list of 15 ICE OMDC detainees (13 male and 2 female) identified as
  21         having heightened COVID-19 risk factors.” LaRose Decl. 1 ¶ 37;
  22        On April 26, Defendant LaRose admitted that Otay Mesa’s housing units
  23         contain shared sleeping bays and shared dayrooms, that the facility does not
  24   3
        San Diego County Sheriff’s Department, COVID-19 and County Jails Update
       (Apr. 24, 2020),
  25   https://apps.sdsheriff.net/pressrelease/Default.aspx?FileLink=f5940f26-d187-48b5-
       91ff-eeb28de47780
  26
       4
        Kate Morrissey, COVID-19 concerns prompt hunger strikes, protests inside Otay
  27   Mesa Detention Center, The San Diego Union Tribune (Apr. 17, 2020),
       https://www.sandiegouniontribune.com/news/immigration/story/2020-04-17/covid-
  28   19-concerns-prompt-hunger-strikes-protests-inside-otay-mesa-detention-center
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                                4               Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1661 Page 10 of 28



   1         require social distancing among detainees, and that use of personal protective
   2         equipment is not enforced, even providing photographic evidence thereof.
   3         LaRose Decl. 1, Attachment 12, at 97-98;
   4       On April 27, Defendant LaRose declared that, after CoreCivic initiated a
   5         “‘Medical     Management        of   COVID-19:    Quarantine     High    Risk
   6         Inmates/Detainees Plan’” in order to employ operational strategies to plan for
   7         quarantine of detainees who are at higher risk of infection,” id. ¶ 20, he had
   8         identified only eight people in ICE custody at Otay Mesa with heightened risk
   9         factors, all were moved into a “protective cohort[]” in R Pod, and “[f]emale
  10         ICE and USMS detainees previously identified as having heightened COVID-
  11         19 risk factors ha[d] left OMDC.” Id. ¶¶ 38-39;
  12       On April 29, Defendant LaRose corrected his prior declaration, indicating
  13         there were actually between 51 and 69 medically vulnerable people at Otay
  14         Mesa. ECF No. 34, Respondent LaRose Supplement to the Opposition Motion
  15         for Class Certification at 2;
  16       On April 30, Defendants admitted that they had only looked for and identified
  17         these additional medically vulnerable people in ICE custody at Otay Mesa as
  18         a result of the court order in Fraihat, over one month after IHSC created its
  19         inaccurate March 23 list and four weeks after COVID-19 was confirmed
  20         present in the facility. Tr. April 30, 2020 Hearing at 8:6-11; 9:10-13.
  21         Defendants also reversed themselves on the issue of protective cohorts,
  22         admitting the danger of the practice: “IHSC generally does not do protective
  23         cohorts. And it is my understanding that they don’t want to create a situation
  24         where there is a whole pod full of vulnerable detainees, and that if somebody
  25         was to bring the virus into that unit it might create a nursing home type
  26         situation.” Id. at 5:22-25, 6:1-3;
  27       On May 4, four days after this court granted the TRO, Defendants again
  28         corrected their previous count of medically vulnerable individuals, more than
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                                 5            Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1662 Page 11 of 28



   1         doubling the previous count to 131, of which it planned to continue detaining
   2         36 and had released only two. Later that day, Defendant LaRose corrected his
   3         previous statements once more, indicating there were 50-68 medically
   4         vulnerable people at Otay Mesa, and that the previous range of 51-69 included
   5         “2 USMS detainees.” May 4 Declaration of Warden LaRose (LaRose Decl. 2)
   6         ¶ 30, n. 9;
   7       Warden LaRose also indicated all housing units at Otay Mesa were “cohorted.”
   8         LaRose Decl. 2 ¶¶ 20-21;
   9       Defendant LaRose further admitted that he had previously incorrectly reported
  10         the capacity of one of the housing units in his facility, stating that “R” pod
  11         contained enough cells to hold 128 people, not 64 as he previously declared.
  12         LaRose Decl. 2, n.2;
  13       Defendant LaRose conceded “it is challenging to always maintain six feet of
  14         physical distance in a custodial setting,” that the facility was only “promoting”
  15         physical distancing rather than enforcing it, and that use of personal protective
  16         equipment including masks is not enforceable at Otay Mesa. Id. ¶¶ 33, 36.
  17         Defendant LaRose confirmed people detained at Otay Mesa sleep in cells with
  18         others, in beds affixed to the wall such that they cannot be rearranged, and that
  19         they use “communal toilets and sinks.” Id. ¶ 37;
  20       Photographs show bunkbeds are stacked with fewer than six feet between
  21         them, ECF 49-9, LaRose Decl. 2, Attachment 1 Pt. 5 at 2, and social distancing
  22         and use of personal protective equipment is not enforced. See, e.g., ECF 49-6,
  23         LaRose Decl. 2, Attachment 1 Pt. 2, at 14; ECF No. 49-8, LaRose Decl. 2,
  24         Attachment 1 Pt. 4 at 6;
  25       Instructional flyers for people detained at Otay Mesa direct that masks that are
  26         “soiled, torn, or saturated should be thrown away in standard garbage bin as
  27         long as you don’t show any of the symptoms of COVID-19.” ECF 49-6,
  28         LaRose Decl. 2, Attachment 1 Pt. 2, at 5. The flyers do not say replacement
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                                6               Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1663 Page 12 of 28



   1          masks are available and photographs only depict flyers in English and
   2          Spanish;5
   3        By May 6, two weeks after this case began, the number of confirmed positive
   4          cases among immigration detainees had grown to at least 136;6
   5        On May 6, an individual on the list of medically vulnerable people detained
   6          at Otay Mesa died from COVID-19 related complications while in Defendants’
   7          custody;7
   8        On May 8, Defendants confirmed they continued to recommend detention for
   9          35 Otay Mesa Medically Vulnerable Subclass members;8
  10        On May 8, Defendants reported to the Court that 145 individuals in ICE
  11          detention at Otay Mesa had tested positive—eight times as many as when the
  12          case was filed—with 11 tests still pending. Defendants later informed
  13          Plaintiffs the population levels in seven housing units remain at 50% capacity
  14          and above.
  15          The COVID-19 pandemic continues to impact daily life across the world,
  16   including San Diego County. The State of California has outlined a gradual plan for
  17   reopening institutions in phases in light of the harm posed by the pandemic.9 Stage
  18   One calls for safety and preparedness to make workplaces safe for essential
  19   workers.10 Stage Two allows for gradual reopening of retail businesses by curbside,
  20

  21
       5
         In Defendants’ May 4 disclosures, they identified 13 languages other than English
  22   and Spanish spoken by detained people with medical vulnerabilities at Otay Mesa.
       6
         Kate Morrissey, First ICE detainee dies from COVID-19 after being hospitalized
  23   from Otay Mesa Detention Center, San Diego Union Tribune (May 6, 2020),
       https://www.sandiegouniontribune.com/news/immigration/story/2020-05-06/first-
  24   ice-detainee-dies-from-covid-19-after-being-hospitalized-from-otay-mesa-
       detention-center
  25   7
         Id.
       8
         List of Medically Vulnerable Subclass Members submitted in camera to this Court
  26   and to Plaintiffs at 10:41 a.m. on May 8, 2020.
       9
         Resilience Roadmap, California Coronavirus (COVID-19 Response),
  27   https://covid19.ca.gov/roadmap/
       10
          Id.
  28                                                               (Footnote continues on next page.)
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                                7              Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1664 Page 13 of 28



   1   manufacturing, and other services with precautions.11 Stage Three allows for
   2   adapting and reopening movie theaters, religious services, and other businesses.12 It
   3   is not until Stage Four that “areas of highest risk,” including areas involving high
   4   concentrations of people in groups like sporting events, are to be reopened.13
   5   Counties can transition between stages by attesting that they meet readiness criteria
   6   that accounts for public health recommendations.14 San Diego County has recently
   7   transitioned from Stage One to State Two.15
   8        III.   ARGUMENT
   9           The standard for obtaining a preliminary injunction and a TRO are the same.
  10   Plaintiffs must establish (1) they are likely to succeed on the merits; (2) they are
  11   likely to suffer irreparable harm; (3) the balance of equities favors them; and (4) an
  12   injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
  13   20 (2008). A stronger showing of one element may offset a weaker showing of
  14   another. See Pimentel v. Dreyfus, 670 F.3d 1096, 1105 (9th Cir. 2012). Plaintiffs are
  15   likely to prevail on the merits and they will suffer irreparable harm—serious illness
  16   or death—in the absence of relief. The balance of hardships is clearly in their favor,
  17   and the public interest favors an injunction requiring the government to follow the
  18   law and protect the health of the entire community.
  19         A. Plaintiffs Remain Likely to Succeed on the Merits of Their Claim.
                1. At Minimum, this Court Should Convert the Existing TRO Into a
  20               Preliminary Injunction Because Defendants Continue to Violate the Due
  21               Process Rights of Medically Vulnerable People Confined in Otay Mesa.
  22           Immigration detainees are civil detainees protected by the Due Process Clause

  23   of the Fifth Amendment. Zadvydas v. Davis, 533 U.S. 678, 690 (2001). Civil

  24   detainees are entitled to greater protections than criminal detainees or people serving

  25   11
          Id.
       12
          Id.
  26   13
          Id.
       14
          Id.; Gov. Newsom updates state’s progress toward stage 2 reopening, San Diego
  27   County News, (May 6, 2020), https://sandiegocountynews.com/gov-newsom-
       updates-states-progress-toward-stage-2-reopening/.
  28   15
          Id.
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                                 8               Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1665 Page 14 of 28



   1   criminal sentences. Jones v. Blanas, 393 F.3d 918, 931 (9th Cir. 2004); cf. Cancino
   2   Castellar v. McAleenan, 388 F. Supp. 3d 1218, 1234 (S.D. Cal. 2019); Youngberg v.
   3   Romeo, 457 U.S. 307, 321–22 (1982); see also King v. County of Los Angeles, 885
   4   F.3d 548, 556–57 (9th Cir. 2018). Such civil detention cannot “amount to punishment
   5   of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979); see also Kingsley v.
   6   Hendrickson, 135 S. Ct. 2466, 2473–74 (2015).
   7         When analyzing whether a custodian has imposed a condition that amounts to
   8   punishment, courts must inquire whether the detention condition is “reasonably
   9   related to a legitimate governmental objective.” Doe v. Kelly, 878 F.3d 710, 720 (9th
  10   Cir. 2017) (quoting Bell, 441 U.S. at 539). As this Court noted, the Ninth Circuit, has
  11   held that a condition or restriction of confinement “is ‘punitive’ where it is intended
  12   to punish, or where it is ‘excessive in relation to [its non-punitive] purpose,’ or is
  13   ‘employed to achieve objectives that could be accomplished in so many alternative
  14   and less harsh methods[.]’” TRO at 15 (quoting Jones, 393 F.3d at 934) (citations
  15   omitted). And as this Court acknowledged, in the Ninth Circuit, “the majority of
  16   district courts that have considered [whether, in light of the COVID-19 pandemic,
  17   the continued confinement of ICE detainees amounts to punishment in violation of
  18   the Fifth Amendment] have concluded there is a likelihood plaintiffs will prevail on
  19   those claims.” TRO and Class Certification Order at 16 (citations omitted). This
  20   Court correctly agreed. Id. The current circumstances at Otay Mesa continue to be
  21   “anything but normal,” with Otay Mesa still leading the country with the highest
  22   number of confirmed cases of COVID-19,16 and the only death related to
  23   complications from the virus, rendering continued confinement of the Otay Mesa
  24   Medically Vulnerable Subclass “excessive in relation to its purpose[.]” Id. at 16-17.
  25         Plaintiffs can prevail on a Fifth Amendment substantive due process violation
  26   by showing “an intentional decision” regarding conditions that puts detained people
  27
       16
         ICE Guidance on COVID-19, U.S. Immigration and Customs Enforcement,
  28   https://www.ice.gov/coronavirus.
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                                9               Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1666 Page 15 of 28



   1   at “substantial risk of suffering serious harm” and a failure to “take reasonable
   2   available measures to abate that risk.” See Gordon v. County of Orange, 888 F.3d
   3   1118, 1125 (9th Cir. 2018).17 That standard is easily met here.
   4         First, Defendants concede they have made a number of intentional decisions
   5   regarding the treatment of detained people during the COVID-19 outbreak. Among
   6   other things, they decided, in the absence of court orders directing them otherwise,
   7   not to voluntarily reduce the population of Otay Mesa to the point where social
   8   distancing is permissible. They affirmatively decided to engage in a strategy of
   9   cohorting early in the outbreak, LaRose Decl. 1 ¶ 36 and reconfirmed cohorting as
  10   practice for medically vulnerable individuals, LaRose Decl. 2 ¶ 25, even after
  11   admitting that cohorting medically vulnerable people is extremely unsafe, Apr. 30
  12   Tr. 5:22-25, 6:1-3.
  13         Defendants have intentionally forced all people detained at Otay Mesa,
  14   medically vulnerable or otherwise, to live in a congregate environment in which they
  15   must share toilets, common spaces, and shared equipment. LaRose Decl. 2 ¶ 37.
  16   Defendants have decided not to enforce social distancing or use of personal protective
  17   equipment among detainees. See, e.g., LaRose Decl. 2 ¶¶ 33, 36. They have decided
  18   to engage in screening protocols for staff and new intakes that rely on self-reporting
  19   and fail to account for asymptomatic or presymptomatic transmission. See ECF No.
  20   23-3, Declaration of Captain Farabaugh (“Farabaugh Decl.”), ¶ 19. Until April 2,
  21   when they stopped taking new arrivals, they decided to place new arrivals at the
  22   facility into general population. ECF No. 23-2, Declaration of Kelley Beckhelm
  23   (“Beckhelm Decl.”) ¶ 8. They decided to not distribute masks until April 10. LaRose
  24   Decl. 1 ¶ 82. They created fliers instructing individuals to discard dysfunctional
  25

  26   17
         Because the Gordon framework applies to pre-trial detainees, Plaintiffs do not
       concede is sets the minimum standard for analyzing conditions for people civilly
  27   detained, who are presumptively entitled to better treatment. Jones, 393 F.3d at 931.
       However, Defendants appear to argue this framework applies, ECF No. 49, LaRose
  28   Motion to Reconsider at 5, and Plaintiffs easily meet it.
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       10                      Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1667 Page 16 of 28



   1   masks, rather than request new ones, if they do not show symptoms of COVID-19.
   2   LaRose Decl. 2, Attachment 1 Pt. 2, at 5.
   3         Second, these decisions have placed medically vulnerable subclass members –
   4   indeed all people confined at Otay Mesa – at substantial risk of serious harm. Such
   5   conditions of civil confinement are questionable under normal circumstances. But as
   6   this Court has found, these are “anything but normal” circumstances. TRO at 16.
   7   Each intentional decision listed above flies in the face of CDC recommendations. For
   8   instance, the CDC warns that “[c]ohorting multiple quarantined close contacts of a
   9   COVID-19 case could transmit COVID-19 from those who are infected to those who
  10   are uninfected,” and “should only be practiced if there are no other available
  11   options.”18 Although the CDC states “those who are at higher risk of severe illness
  12   from COVID-19… should not be cohorted with other quarantined individuals,”19
  13   Defendants concede their cohorting practices do precisely this.
  14         When cohorting is necessary, the CDC strongly recommends cohorting “in
  15   single cells,” but in all cohorting situations it recommends “at least 6 feet of personal
  16   space assigned to each individual in all directions.”20 Defendants have provided no
  17   evidence this is possible. “[C]ohorted, quarantined individuals should wear face
  18   masks at all times (to prevent transmission from infected to uninfected
  19   individuals),”21 but Defendants admit they do not enforce this within their cohorts,
  20   endangering everyone. “Quarantined individuals should be monitored for COVID-
  21   19 symptoms twice per day, including temperature checks.”22 Defendants have
  22   produced no evidence to counter Plaintiffs’ voluminous evidence that this does not
  23   occur. Instead, Defendants merely encourage people to self-report symptoms to
  24   18
          Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
       Correctional and Detention Facilities, Centers for Disease Control and Prevention
  25   at 19, available at https://www.cdc.gov/coronavirus/2019-
       ncov/downloads/guidance-correctional-detention.pdf.
  26   19
          Id.
       20
          Id. at 20.
  27   21
          Id.
       22
          Id. at 21.
  28                                                                 (Footnote continues on next page.)
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       11                        Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1668 Page 17 of 28



   1   detention center staff, who then are to contact medical personnel. LaRose Decl. 1 ¶¶
   2   44-45. Furthermore, the CDC recommends “quarantining all new intakes for 14 days
   3   before they enter the facility’s general population,”23 but Defendants placed all new
   4   intakes into general population until they stopped taking new intakes on April 2.
   5   Beckhelm Decl. ¶ 8.
   6            Although some practices, like receiving new intakes, are no longer in place
   7   and there has been some reduction in the overall population at Otay Mesa, those
   8   measures occurred weeks too late. The delay significantly contributed to the spread
   9   of COVID-19 into all corners and housing pods of the facility, which in turn created
  10   substantial risk of harm that remains today. Such risks do not turn off like a light
  11   switch when the offending policy is ended far too late: hundreds have contracted
  12   COVID-19 and one person has already died following intubation.
  13            Third, Defendants failed to take reasonable measures available to them.
  14   Because of the continued heightened risk of serious illness faced by the Otay Mesa
  15   Medically Vulnerable Subclass, and the numerous release options available to ICE,
  16   release is the only reasonable measure to abate the risk of harm. Defendants have the
  17   authority to release but declined to even consider it until under court order to do so.
  18   They could have employed alternatives to detention, but instead they forced
  19   medically vulnerable people to remain confined in the middle of the nation’s largest
  20   outbreak in ICE detention. Defendants further trapped medically vulnerable people
  21   in housing units that put them in close quarters with people known to have been in
  22   close contact with confirmed COVID-19 cases.
  23            Indeed, the bare minimum measure Defendants could have taken would have
  24   been to at least identify the medically vulnerable people in their custody without a
  25   court forcing them to do it. Yet they failed to accurately do that even after they were
  26   sued in this case. “The fact that” Defendants did “not have such a list [of detainees
  27   with medical vulnerabilities] at the ready, six weeks Governor Newsom shut down
  28   23
            Id. at 14.
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       12                       Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1669 Page 18 of 28



   1   the entire state and one week after this lawsuit was filed,” not to mention one month
   2   after COVID-19 was first confirmed in the facility, “speaks volumes about where the
   3   safety of the people at” Otay Mesa “falls on [their] list of priorities.” Zepeda Rivas
   4   v. Jennings, No. 20 CV 02731-VC, ECF No. 53, 2020 WL 2059848 (N.D. Cal. Apr.
   5   29, 2020) (issuing classwide TRO to reduce ICE detention population in Mesa Verde
   6   Detention Facility and Yuba County Jail in light of COVID-19). Even now,
   7   Defendants insist they will continue to keep at least 35 medically vulnerable people
   8   in custody under such conditions. As explained below, there is no condition under
   9   which they can be confined without unreasonable risk of serious illness.
  10          Even under the Eighth Amendment, the government must “provide for …
  11   basic human needs—e.g, food, clothing, shelter, medical care, and reasonable
  12   safety.” DeShaney v. Winnebago Cty. Dept. of Soc. Servs., 489 U.S. 189, 199–200
  13   (1989). The government cannot “ignore a condition of confinement that is sure or
  14   very likely to cause serious illness and needless suffering the next week or month or
  15   year.” Helling v. McKinney, 509 U.S. 25, 33 (1993). For example, inmates cannot be
  16   comingled with others having “infectious diseases such as hepatitis and venereal
  17   disease.” Hutto v. Finney, 437 U.S. 678, 682 (1978); Gates v. Collier, 501 F.2d 1291,
  18   1300 (5th Cir. 1974). Such comingling establishes an Eighth Amendment violation
  19   even if the petitioner cannot yet “prove that he is currently suffering serious medical
  20   problems caused by” the exposure. Helling, 509 U.S. at 32. The same is necessarily
  21   true under Fifth Amendment due process. Plaintiffs are therefore likely to prevail on
  22   the merits.
                 2. Defendants’ Progress Implementing the TRO Does Not Eliminate the
  23
                    Need for a Preliminary Injunction, for Both Released Subclass Members
  24                and Those Still in Defendants’ Custody.
  25          Defendants cannot avoid a preliminary injunction by contending they have so
  26   far released 70 Otay Mesa Medically Vulnerable Subclass members. They have
  27   merely done what the Court ordered, which is no defense. Unless the TRO is
  28   converted into a preliminary injunction, Defendants would be permitted to re-detain
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       13                       Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1670 Page 19 of 28



   1   each person when the TRO expires and to continue to detain medically vulnerable
   2   individuals still in custody.
   3          The rights and remedies outlined in the TRO should continue to apply to Otay
   4   Mesa Medically Vulnerable Subclass members who have not yet been released,
   5   including those categorized in Defendants’ May 8 list of subclass members as
   6   pending medical clearance and those recommended for continued detention due to
   7   criminal histories.
   8          A preliminary injunction is essential to protect the rights of Otay Mesa
   9   Medically Vulnerable Subclass members still in detention by requiring their release
  10   under appropriate release plans. There is no set of circumstances that can eliminate
  11   the substantial risk of contracting COVID-19 in a facility facing an ongoing outbreak
  12   of the virus. For Medically Vulnerable Subclass members, the risk of contracting
  13   COVID-19 improperly exposes them to significant risk of severe illness or death.
  14   Prior convictions do not change the risk of harm and the right to be protected from
  15   that harm. As the Ninth Circuit has noted, so-called “mandatory” detention pursuant
  16   to § 1226(c) can violate due process rights in certain common circumstances.
  17   Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018) (“We have grave doubts that
  18   any statute that allows for arbitrary prolonged detention without any process is
  19   constitutional or that those who founded our democracy precisely to protect against
  20   the government’s arbitrary deprivation of liberty would have thought so.”). As
  21   Plaintiffs have argued and Defendants have not disputed, Defendants have the
  22   discretion to release any person in their custody, including those with prior criminal
  23   histories and those subjected to so-called “mandatory” detention.24
  24   24
         See, e.g., 8 U.S.C § 1182(d)(5); U.S. Immigration and Customs Enforcement,
  25   Detention Reform, (last updated July 24, 2018), https://www.ice.gov/detention-
       reform#tab1 (referencing use of risk classification assessment tools that “require[]
  26
       ICE officers to determine whether there is any special vulnerability that may impact
  27   custody and classification determinations”); U.S. Immigration and Customs
       Enforcement, Enforcement and Removal Operations, Directive 11071.1:
  28                                                               (Footnote continues on next page.)
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       14                      Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1671 Page 20 of 28



   1         Not a single person in ICE custody at Otay Mesa, including those subclass
   2   members recommended for continued detention, is serving time for a crime. Many
   3   individuals for whom ICE has recommended continued detention have no recent
   4   criminal history.25 Regardless, all have served their time, paid their debt to society,
   5   and have been deemed suitable by the criminal legal system to be living in the
   6   community. They are only now detained because ICE has chosen to charge them with
   7   civil grounds of removability. This Court must not allow civil detention to result in a
   8   de facto death sentences for any more subclass members.
   9         Any argument that Defendants can confine remaining Otay Mesa Medically
  10   Vulnerable Subclass members under safe conditions is unsupported by the record.
  11   Defendants cannot cohort remaining medically vulnerable people in a manner that
  12   would adequately protect their health and safety. Indeed, Defendants have conceded
  13   that cohorting or quarantining medically vulnerable people together could result in a
  14   deadly “nursing home type situation.” Apr. 30 Tr. at 5:22-25, 6:1-3. Defendants’
  15   spreadsheet indicates those recommended for continued detention are scattered
  16   across eight pods, including in three pods (M, P, and C) that are more than 50%
  17   capacity.26
  18         Defendants agree that it is too dangerous to adjust or transfer housing for
  19   medically vulnerable people at this point because doing so would “result in possible
  20

  21   Assessment and Accommodations for Detainees with Disabilities (Dec. 15, 2016),
  22
       at 9 (providing for release as an option for detainees with disabilities); Doris
       Meissner, Exercising Prosecutorial Discretion, Immigration and Naturalization
  23   Services (Nov. 17, 2000), at 11 (citing “Aliens with a serious health condition” as a
  24
       trigger for the favorable exercise of discretion); Jeh Charles Johnson, Policies for
       the Apprehension, Detention and Removal of Undocumented Immigrants, U.S.
  25   Department of Homeland Security, at 5 (Nov. 20, 2014),
  26
       https://www.dhs.gov/sites/default/files/publications/14_1120_memo_prosecutorial_
       discretion.pdf (indicating that detention resources should not be used for people
  27   who are elderly, disabled, pregnant, nursing, or seriously ill).
       25
          See supra note 8.
  28   26
          Id.
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       15                       Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1672 Page 21 of 28



   1   cross-exposure where detainees from numerous locations would be rehoused
   2   together. Such internal movement would increase exposure risk at this time, not
   3   reduce it.” LaRose Decl. 2 ¶ 32. This Court has already agreed that conditions of
   4   confinement place Otay Mesa Medically Vulnerable Subclass members at undue risk
   5   of serious harm, TRO at 16, and Defendants cannot now adjust housing
   6   accommodations without exposing subclass members and others to danger.
   7   Accordingly, Defendants’ release of 70 subclass members pursuant to this Court’s
   8   order is not evidence of a sufficient reduction in population to render ongoing
   9   detention safe for remaining medically vulnerable people who remain detained.
  10         Moreover, even if social distancing were more possible than before given the
  11   recent releases, other features of congregate living, including shared living quarters
  12   and commonly used equipment and facilities, remain the unavoidable reality at Otay
  13   Mesa and threaten the lives of medically vulnerable people. Staff and vendors
  14   continue to come and go from the facility. Like any segment of the population, those
  15   staff and vendors may vary widely in their adherence to the shelter in place orders in
  16   their private lives. Because they can carry COVID-19 without having symptoms and
  17   will not necessarily know if they have been exposed to a confirmed case, there are
  18   no screening procedures based on self-reporting and temperature checks that can
  19   eliminate the risk of COVID-19 entering the facility. For medically vulnerable
  20   people, this risk presents too high a possibility of serious illness or death.
  21         As the CDC notes, detention centers are, by their nature, “congregate
  22   environments [that] heighten[] the potential for COVID-19 to spread once
  23   introduced,”27 which for subclass members translates to a risk of serious illness or
  24   death. Because Otay Mesa is, by design, a facility that imposes congregate living,
  25   Defendants cannot detain Otay Mesa Medically Vulnerable Subclass members in a
  26   manner that protects their constitutional rights to be free from substantial risk of
  27
       27
        See supra note 18 at 2; see also ECF No. 1-14, Apr. 21 Declaration of Dr. Joseph
  28   Amon (Amon Decl. 1), ¶ 18.
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       16                         Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1673 Page 22 of 28



   1   serious harm. Accordingly, they must be released under appropriate release plans.
   2            Additionally, this Court should enjoin Defendants from allowing any new
   3   individuals to be confined by ICE in Otay Mesa until the risks posed by COVID-19
   4   have dissipated. Defendants have already recognized the need to halt new detentions
   5   at Otay Mesa. Beckhelm Decl. ¶ 8. However, without a Court order, Defendants
   6   could repopulate the facility immediately, placing remaining subclass members at
   7   risk of substantial harm and exposing newly detained medically vulnerable people at
   8   risk of serious illness or death. Accordingly, this Court should order Defendants to
   9   preserve the status quo and continue halting new admissions until San Diego County
  10   has reached Stage Four reopening that allows for activities prone to highest risk,
  11   including congregate environments like concerts, to become operational.28 Such an
  12   injunction would preserve the status quo, conform to public health guidelines, reduce
  13   the risk of harm for Otay Mesa Medically Vulnerable Subclass members, and avoid
  14   needless additional risk of harm to newly detained medically vulnerable people.
                3. Defendants Have Provided No Argument to Defeat the Medically
  15               Vulnerable Subclass This Court Provisionally Certified, Which Should
                   Be Expanded in Any Event.
  16
                In granting the TRO, the Court provisionally certified a medically vulnerable
  17
       subclass that hewed closely to the CDC guidelines for individuals at heightened risk
  18
       from COVID-19. Defendants have raised no arguments that should cause it to hold
  19
       otherwise. Although Plaintiffs will address Defendants’ arguments in more detail in
  20
       reply to Defendants’ forthcoming opposition to class certification, they address the
  21
       main challenges to the provisionally certified class here.
  22
                The Court’s commonality analysis was correct: while each subclass member
  23
       may have a different risk profile, it “does not detract from the undisputed common
  24
       feature of the subclass, which is that each is at high risk.” TRO at 9. Similarly, parsing
  25
       out individuals’ conditions or specific practices does not undermine the question
  26
       common to the subclass, for which a single answer will drive resolution of the case:
  27

  28   28
            See supra Pt. II; note 9.
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       17                          Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1674 Page 23 of 28



   1   whether continued confinement of medically vulnerable subclass members in Otay
   2   Mesa, in light of the spread of COVID-19 throughout the facility, amounts to
   3   punishment. Id.
   4         In addition, Plaintiff Adrian Rodriguez Alcantara is typical of the subclass. As
   5   this Court correctly noted, “Mr. Rodriguez Alcantara’s HIV status, in itself, appears
   6   to place him in the category of immunocompromised” individuals who may be at
   7   higher risk from COVID-19. As such, his claim is typical of the claims of subclass
   8   members.” Id. at 10-11. As Dr. Robert Cohen, an expert with “35 years of experience
   9   in correctional medicine and care of persons living with HIV,” has further explained,
  10   “[t]he risks for incarcerated and detained populations living with HIV should be
  11   understood as particularly high.” Declaration of Dr. Robert Cohen ¶¶ 1, 20. Features
  12   of detention, including transfers that may interrupt medication, failure to monitor T
  13   cells, and the likelihood that detained people have received inconsistent HIV
  14   treatment—due to income levels, mental illness, lack of access to health care prior to
  15   arriving in the United States, or poor access to care for other reasons support that
  16   proposition. Id. ¶¶ 20-21. Further, Dr. Cohen explains that meeting the criteria for
  17   minimal known additional risk from COVID-19 is difficult to ascertain due to strains
  18   on healthcare settings even outside of detained environments. Id. ¶ 23. Moreover,
  19   “even people with well-controlled HIV have higher risk for certain comorbid
  20   conditions, including pulmonary and cardiovascular disease, that also make people
  21   particularly vulnerable to severe symptoms, hospitalization, and death from COVID-
  22   19.” Id. at 17. Indeed, major public health institutions have recommended treating
  23   individuals with HIV with significant caution:
  24
                    [B]ecause of a lack of conclusive studies about the relationship between
  25                HIV and COVID-19, the CDC and April 21, 2020 interim guidance
                    from the National Institute of Health (NIH) recommend caution for all
  26                people living with HIV, and special caution for people living with
                    poorly-controlled or advanced HIV, as well as for those living with HIV
  27                who are medically vulnerable because of comorbid conditions.
  28
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       18                      Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1675 Page 24 of 28


       Id. at 22.29 Mr. Rodriguez Alcantara’s risk of harm is thus typical of the subclass.30
   1
             Indeed, in converting the TRO to a preliminary injunction, the Court should
   2
       expand the class definition in two important ways. First, the Court should lower the
   3
       age for inclusion in the class to begin at 45, to coincide with the legal standard
   4
       applicable to due process violations in this context. Specifically, a due process
   5
       violation occurs if Defendants place subclass members at “substantial risk of
   6
       suffering serious harm.” Gordon, 888 F.3d at 1125. Although the CDC guidelines
   7
       outline who in the general population is at “higher risk for severe illness” from
   8
       COVID-19, that is a narrower category than those who are at “substantial risk of
   9
       serious harm.”
  10
             Plaintiffs’ expert Dr. Amon relies on CDC statistics to demonstrate that,
  11
       although those over age 65 are at highest risk of severe disease or death, the age 45-
  12
       65 group is also at high risk of severe disease when compared to the rest of the
  13
       population. Amon Decl. 1 ¶ 9. He went on to explain that a similar number of cases
  14
       were subject to hospitalization, intensive care unit admission, and case-fatality
  15
       percentages among individuals age 45-54 and 55-64, and that these rates were
  16
       significantly higher than those for younger age groups, highlighting “potential for
  17
       high disease burden across age ranges.” ECF No. 32, Apr. 28 Declaration of Dr.
  18
       Joseph Amon (“Amon Decl. 2”) ¶ 8. Dr. Amon’s report, which relies on CDC
  19
       statistics, does not contradict the explicit CDC guidance, which is understandably
  20
       focused on the most high-risk group. The Fifth Amendment standard does not require
  21

  22   29
          See also Interim Guidance for COVID-19 and Persons with HIV, U.S.
       Department of Health and Human Services, National Institute of Health, AIDS
  23   Info, https://aidsinfo.nih.gov/guidelines/html/8/covid-19-and-persons-with-hiv--
       interim-guidance-
  24   /0?utm_source=AIDSinfo&utm_medium=email&utm_campaign=3-20-20-
       COVID19; People Who Are at Higher Risk for Severe Illness, What to Know About
  25   HIV and COVID-19, Centers for Disease Control and Prevention,
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/hiv.html.
  26   30
          In any event, other subclass members could easily be substituted as class
       representatives. Myers v. Intuit, Inc., No. 17cv1228-WQH-BLM, 2018 WL
  27   2287425, at *7 (S.D. Cal. May 18, 2018) (noting that once “a class has been
       certified,” courts “regularly allow replacement of the named plaintiff”).
  28
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       19                       Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1676 Page 25 of 28



   1   a showing of the highest relevant risk, only substantial risk of serious harm, which in
   2   this case includes “severe disease.” Indeed, other courts have certified classes that
   3   extend beyond the factors outlined by the CDC, including pregnant people and
   4   individuals age 55 and above. Fraihat, 2020 WL 1932393, at *1.
   5         Second, the Court should expand the class to include anyone with a medical
   6   condition that places them at heightened risk of serious illness or death from COVID-
   7   19, even if the condition does not fall within an explicit category of medical
   8   conditions listed on the CDC website, such as pregnancy.31 Furthermore, there may
   9   be medical conditions which, although they may not place a free person at heightened
  10   risk, place incarcerated persons at substantial risk of serious harm due to the nature
  11   of their confinement. For instance, Warden LaRose admits that hospital visits for
  12   medically vulnerable people have been curtailed. However, the CDC strongly
  13   recommends that medically vulnerable people “[d]o not delay in getting emergency
  14   care for your underlying condition.”32 Incarcerated people have no control over their
  15   emergency care, and Defendants’ current policies seem to indicate that emergency
  16   care may indeed be delayed. There will likely be few such cases, and any disputes
  17   about the relative risk posed by a particular individual’s condition can be brought to
  18   the Court for resolution. This court should adopt the definition offered in Plaintiffs’
  19   original class certification motion, which would allow for unforeseen conditions that
  20   nevertheless render people medically vulnerable in confinement in light of
  21   inconsistent access to medical care and other limitations posted by confinement.
                 4. The Court Should Not Dismiss the Case Based on Fraihat.
  22
             As this Court and others have already found, Fraihat does not preclude class
  23
       certification or relief in this case. TRO at 12. “It does not appear that Judge Bernal
  24

  25   31
          Although Defendants have stated that there are no pregnant people in custody, a
       preliminary injunction recognizing a class that includes pregnancy would protect
  26   against pregnant people being detained in Otay Mesa until the COVID-19 crisis has
       abated sufficiently for the injunction to be lifted.
  27   32
          Groups at Higher Risk for Severe Illness, Centers for Disease Control and
       Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
  28   precautions/groups-at-higher-risk.html
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       20                       Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1677 Page 26 of 28



   1   intended, by the general nationwide relief he ordered, to interfere with the ability of
   2   facility specific litigation to proceed. Nor, in any event, does a nationwide class
   3   action covering specific relief at specific facilities seem manageable.” Zepeda, No.
   4   2020 WL 2059848, at *4. Indeed, as Plaintiffs have detailed, the seriousness of the
   5   outbreak unfolding at Otay Mesa as well as the specific conditions within the facility
   6   down to the housing pod level require this Court’s attention and focused intervention.
   7         Moreover, as was the case when Plaintiffs sought a TRO, the class here differs
   8   from the class certified in Fraihat,33 as does the relief sought in each case: whereas
   9   Judge Bernal ordered, among other things, the government to perform custody
  10   determination for class members, Plaintiffs in this case have sought an order directing
  11   release outright, under appropriate release plans in a manner that comports with
  12   public health guidelines, as the only available remedy to cure Defendants’ violations.
  13   ECF No. 2, Memorandum of Points and Authorities in Support of TRO at 29-30.
  14   Indeed, if required to comply with Fraihat only, Defendants could continue to violate
  15   the rights of anyone they declined to release, including the 35 Otay Mesa Medically
  16   Vulnerable Subclass members they continue to detain. Furthermore, nothing in the
  17   33
          The applicable Fraihat subclass is defined as: all people who are detained in ICE
       custody who have one or more of the Risk Factors placing them at heightened risk
  18   of severe illness and death upon contracting the COVID-19 virus. The Risk Factors
       are defined as being over the age of 55; being pregnant; or having chronic health
  19   conditions, including: cardiovascular disease (congestive heart failure, history of
       myocardial infarction, history of cardiac surgery); high blood pressure; chronic
  20   respiratory disease (asthma, chronic obstructive pulmonary disease including
       chronic bronchitis or emphysema, or other pulmonary diseases); diabetes; cancer;
  21   liver disease; kidney disease; autoimmune diseases (psoriasis, rheumatoid arthritis,
       systemic lupus erythematosus); severe psychiatric illness; history of transplantation;
  22   and HIV/AIDS. Fraihat at *1 (C.D. Cal. Apr. 20, 2020).
  23   The Otay Mesa Medically Vulnerable Subclass Plaintiffs sought to certify in this
       case is defined as: all civil immigration detainees incarcerated at the Otay Mesa
  24   Detention Center who are 45 and over or have medical conditions that place them at
       heightened risk of severe illness or death from COVID-19. Class certification
  25   briefing is filed concurrently with this emergency request. ECF No. 2 at fn. 3. The
       definition of the subclass as certified by this Court is: All civil immigration
  26   detainees incarcerated at the Otay Mesa Detention Center who are age 60 or over or
       who have medical conditions that place them at heightened risk of severe illness or
  27   death from COVID-19 as determined by CDC guidelines. TRO and Class
       Certification Order at 13.
  28
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       21                       Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1678 Page 27 of 28



   1   Fraihat order requires Defendants to submit facility-specific information regarding
   2   how conditions of ongoing detention in Otay Mesa would comport with the due
   3   process rights of any medically vulnerable people forced to remain confined in the
   4   facility, an issue about which this Court has invited briefing.
   5         Further, as Defendants have conceded, dismissal is only appropriate where two
   6   actions are “identical.” ECF No. 27, Defendant LaRose Opp. to Class Cert., at 16.
   7   Plaintiffs have brought the instant action based on facts specific to the rapidly
   8   escalating COVID-19 outbreak at Otay Mesa. Even if the two cases have some
   9   similarities, they are not identical. Moreover, even if this Court were to find that the
  10   two cases are sufficiently similar to warrant dismissal, nothing requires this Court to
  11   dismiss this case. See Adams v. California Dep’t of Health Servs., 487 F.3d 684, 693
  12   (9th Cir. 2007). The Court declined to find Plaintiffs’ claim is precluded by Fraihat
  13   in ruling on the TRO and should do the same here.
                 B. The Remaining Factors Favor an Injunction.
  14
             Defendants assert nothing to refute the Court’s prior holding that irreparable
  15
       harm, balance of the equities, and public interest favor an injunction in this case. TRO
  16
       at 17-18. Given the conditions of confinement to which they are subjected, “the Otay
  17
       Mesa Medically Vulnerable Subclass is at great risk of contracting COVID-19. Thus,
  18
       there is a likelihood of irreparable harm in the absence of” injunctive relief. Id.
  19
       Because “the issuance of [injunctive relief] will reduce the likelihood that subclass
  20
       members will contract COVID-19, and hopefully mitigate the spread of the virus in
  21
       Otay Mesa[,]” the balance of the equities weighs in favor of Plaintiffs. Finally, “the
  22
       public has an interest in preventing the spread of the coronavirus, both in the general
  23
       population and elsewhere. It also has an interest in protecting the most vulnerable
  24
       from the severe repercussions they face if infected with the coronavirus.” Nothing in
  25
       the record since the TRO was issued should disturb this Court’s holdings in this case.
  26
       Finally, the government suffers no cognizable harm from being compelled to follow
  27
       the law, and the balance of equities and public interest always favor protecting
  28
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       22                        Case No. 20cv756 DMS (AHG)
Case 3:20-cv-00756-DMS-AHG Document 60 Filed 05/11/20 PageID.1679 Page 28 of 28



   1   fundamental rights. Arizona Dream Act Coal. v. Brewer, 757 F.3d 1053, 1069 (9th
   2   Cir. 2014); Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983). The public interest is
   3   also protected by appropriate release plans. Irreparable harm, the balance of the
   4   equities, and public interest all favor a preliminary injunction.
          IV. CONCLUSION
   5

   6
             For the foregoing reasons, Plaintiffs respectfully request that the court grant

   7
       their motion for preliminary injunction.

   8
       DATED: May 11, 2020                            ACLU FOUNDATION OF SAN
   9                                                  DIEGO & IMPERIAL COUNTIES
  10
                                                      s/ Monika Y. Langarica
  11                                                  MONIKA Y. LANGARICA
  12
                                                      Attorneys for Plaintiff-Petitioners
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       SUPPLEMENTAL BRIEF IN SUPPORT OF
       MOTION FOR PRELIMINARY
       INJUNCTION                       23                        Case No. 20cv756 DMS (AHG)
